Spear, J.,
dissenting. The ordinance is to license and regulate the use of the streets of Columbus by persons who use vehicles thereon. The opinion of the circuit court, by Wilson, J., 10 O. C. C, N. S., 199, is to the effect that construing- the term “use” as a continued and repeated practice, the ordinance applies to those who, in the above sense, use the vehicles described. This construction would apply to non-residents as well as to residents, and must be settled in each case according to the facts.
Applying this limitation as. to the construction and enforcement thereof directed by the circuit court, I am of opinion that the ordinance is relieved of any charge of unreasonableness, and may be sustained. On this ground I favor an affirmance of the judgment of the circuit court, and dissent from the judgment of reversal.